Citation Nr: 9919440	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  93-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to an increased disability rating for right 
ulnar neuropathy (major), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability rating for left 
ulnar neuropathy (minor), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
February 1973 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The case is now under the original jurisdiction of 
the RO in St. Petersburg, Florida.  An April 1993 rating 
decision, in pertinent part, denied service connection for a 
low back condition.  In July 1996, the Board remanded this 
claim for additional evidentiary development.  The RO 
complied with the Board's Remand instructions; therefore, 
this claim is ready for appellate review.

In 1996, the Board also remanded the veteran's claims for 
service connection for degenerative joint disease of the left 
ankle and for increased ratings for postoperative residuals 
of fracture of the left ankle and status post arthroplasty of 
the left fifth toe.  The veteran stated at his hearing in 
September 1998 that he wished to withdraw these issues from 
his appeal.  An appeal may be withdrawn in writing at any 
time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (1998).  The veteran's withdrawal of these issues 
from appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  

The Board also remanded the veteran's claim for service 
connection for a gastrointestinal disorder, but this claim 
was granted in a March 1998 rating decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue of the 
amount of compensation for a service-connected disability is 
a different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation).  Therefore, none of 
these issues is before the Board.

While this case was in remand status, the veteran filed a 
claim for increased ratings for his right and left ulnar 
neuropathies.  A November 1997 rating decision, in pertinent 
part, assigned temporary 100 percent disability ratings for 
these conditions, with continuation of 10 percent ratings for 
each elbow thereafter.  The veteran disagreed with the 10 
percent ratings and perfected his appeal of these claims to 
the Board.  Thereafter, a December 1998 rating decision, in 
pertinent part, granted a 30 percent disability rating for 
the veteran's right ulnar neuropathy and a 20 percent 
disability rating for his left ulnar neuropathy.  This was 
not a full grant of the benefits sought on appeal, because 
higher disability ratings are available under Diagnostic Code 
8516.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, these issues remain before the Board. 


FINDINGS OF FACT

1.  The veteran currently has back disorders such as disc 
herniation, spinal canal stenosis, and residuals of 
decompression and laminectomy.

2.  During service, the veteran was treated for complaints of 
low back pain. 

3.  There is no medical evidence of a link between any of the 
veteran's current back disorders and any disease or injury in 
service.

4.  The veteran's claim for service connection for a low back 
condition is not plausible.

5.  The veteran's claim for increased ratings for his elbow 
disorders are plausible, and the RO has obtained sufficient 
evidence for correct disposition of these claims.

6.  The veteran's bilateral ulnar neuropathies are 
characterized by subjective complaints pain and numbness, 
weakly positive Tinel's sign bilaterally, and no evidence of 
right ulnar neuropathy.

7.  The veteran does not have complete paralysis of either 
ulnar nerve, nor does his level of impairment for either 
upper extremity approximate severe incomplete paralysis of 
the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for a low back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented well-grounded claims for 
increased ratings for his elbow conditions, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

3.  The criteria for a disability rating in excess of 30 
percent for right ulnar neuropathy (major) are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.120, 4.123, 4.124, and 4.124a, Diagnostic 
Code 8516 (1998).

4.  The criteria for a disability rating in excess of 20 
percent for left ulnar neuropathy are not met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.120, 4.123, 4.124, and 4.124a, Diagnostic Code 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During the veteran's military service, he complained of low 
back pain on numerous occasions.  In early October 1974, he 
incurred a concussion while playing football.  He was 
hospitalized, and a spinal tap was conducted.  Approximately 
three weeks after his hospitalization (i.e., late October 
1974), he complained of having back pain since the attempted 
lumbar puncture; the diagnosis was lumbar pain.  In early 
November 1974, a diagnosis of back pain related to lumbar 
puncture was rendered.  He was hospitalized for ten days in 
November 1974 due, in part, to complaints of back pain.  The 
only abnormal finding upon examination was pain at the level 
of the third lumbar vertebra.  The neurological examination 
was normal.  X-rays of the lumbosacral spine were normal.  An 
orthopedic consultation recommended that the veteran be kept 
at complete bedrest to allow healing of the interspinous 
ligament and adjacent structures that were traumatized during 
the lumbar puncture attempt.  The final diagnosis was lumbar 
pain, etiology undetermined. 

The veteran was hospitalized in December 1974 due, in part, 
to complaints of back pain localized at the site of the prior 
lumbar puncture.  It was determined that there was no organic 
etiology for his complaints, and the final diagnosis was 
psychosomatic illness.  A psychiatric consultation report 
showed diagnosis of probable functional low back pain. 

In November 1975, the veteran injured his back while playing 
football; the diagnosis was contusion to the hip area.  In 
September 1979, he complained of recurrent mid back pain and 
reported having recurrent episodes of backaches since the 
prior lumbar puncture.  Examination showed tenderness and 
stiffness of the low thoracic paraspinous muscles, and the 
diagnosis was muscle spasms.  He subsequently reported no 
relief with treatment and was referred to an orthopedic 
surgeon with a provisional diagnosis of myospasm.  An x-ray 
report dated in September 1979 indicated that the lumbar 
vertebral bodies and disc spaces were normal. 

In February 1982, it was noted that the veteran had had low 
back pain for 11/2 months, and he complained of a "bump" on 
his spine at the location of the prior lumbar puncture.  
Examination showed a small solid immovable mass over L3-4 
that was tender.  The diagnosis was paraspinous spasms versus 
calcification.  Four days later, it was noted that x-rays had 
shown spasms.  The x-ray report indicated that there was no 
compression of the vertebral bodies, and the disc spaces were 
maintained.  Straightening of the normal lumbar curve 
suggested muscle spasms.  The diagnosis was muscle spasms, 
improving.  There were no complaints of back pain during the 
veteran's remaining ten years of military service.

In December 1992, the veteran underwent a VA physical 
examination.  He reported incurring back injuries in 1987 and 
1992 after lifting heavy objects.  He was currently 
asymptomatic.  Examination showed full range of motion of the 
back without difficulty.  There were no spasms or tenderness.  
X-rays of the lumbosacral spine were normal.  Diagnoses 
included lumbosacral intermittent sprain. 

An April 1993 rating decision, inter alia, denied service 
connection for a low back condition.  In his substantive 
appeal, the veteran stated that he limped because of his left 
ankle and this put strain on his low back and had caused 
three episodes of back problems since September 1992.  The 
veteran subsequently submitted a statement dated in June 1993 
from Louis Semenoff, M.D., which indicated that the veteran 
had been treated since January 1993 for low back pain.  He 
also submitted some medical records.  In October 1992, he 
complained of low back pain after lifting his son two days 
earlier.  The veteran's left lumbar muscles felt tight upon 
examination, and he had limitation of motion.  The diagnosis 
was acute musculoskeletal pain.  An undated record indicated 
that he had decreased back pain on the left, and his back was 
not examined. 

In October 1994, the veteran had a personal hearing at the 
RO.  He testified that he had problems with his back "on and 
off" during service after the spinal tap conducted in 1974.  
He stated that this "wasn't very chronic."  However, after 
injuring his ankle in 1984, he began to have chronic low back 
pain. 

The veteran submitted records from Eastpoint Medical Center 
covering the period January to September 1994.  In January 
1994, he was out of school/work for two days due to low back 
pain.  Magnetic resonance imaging (MRI) in May 1994 showed 
mild disc degeneration and herniation at L5-S1; degenerative 
facet arthritis at L3-4, L4-5, and L5-S1; and a congenitally 
small spinal canal with borderline canal stenosis at L3-4.  
He was out of school/work for four weeks from early May to 
June 1994 due to these conditions.  He was also out of 
school/work for two days in August 1994 and for four days in 
September 1994 due to chronic low back pain.

The veteran underwent a VA orthopedic examination in November 
1994.  He stated that he had injured his back during service 
approximately ten years earlier.  He had developed low back 
pain in recent years that did not radiate to the lower 
extremities.  Examination of the lumbar spine showed normal 
appearance without deformity.  There was mild diffuse 
tenderness, but no paraspinal spasm.  Straight leg raising 
was negative bilaterally.  The veteran complained of pain on 
motion.  The veteran's gait was normal.  X-rays of the lumbar 
spine showed no abnormalities, and the diagnosis was chronic 
strain, lumbosacral spine.

In May 1995, the veteran filed a claim for service connection 
for bilateral elbow disorders.  His service medical records 
showed treatment for bilateral carpal tunnel syndrome in 
1981. 

The veteran underwent a VA neurological examination in 
October 1995.  He stated that he had developed soreness in 
both elbows in 1990 and 1991.  He had received cortisone 
shots in July 1994 and was okay until February 1995.  It was 
noted that he had had back surgery that year.  Examination 
showed positive Tinel's sign over both elbows, with 
subjective radiating paresthesias into the ring and little 
fingers of both hands.  The diagnosis was bilateral ulnar 
nerve neuropathy.

In July 1996, the Board remanded the veteran's back claim for 
additional evidentiary development.  The RO obtained the 
veteran's medical records from C. Jeffrey Schluederberg, 
M.D., dated from October 1992 to December 1996.  The 
veteran's complaints of back pain in October 1992 are 
discussed above, and the undated record showing his pain was 
improving was dated in June 1993 according to these records.  
In December 1993, the veteran reported longstanding low back 
pain without radiation or neurological symptoms.  Examination 
of his back showed good range of motion, no swelling or 
erythema, and paraspinal muscle spasms.  He was apparently 
provided injections because he subsequently complained of 
back pain at the injection site.  In January 1994, he stated 
that he had awakened the prior day with low back pain, and he 
reported having low back pain since 1984 when he fractured 
his ankle.  He had not been doing his back exercises.  The 
diagnosis was low back pain.  In February 1994, he indicated 
that he only had backaches in the morning. 

In May 1994, it was noted that the veteran had been treated 
by another physician for a workers' compensation injury to 
his lumbar spine earlier that month.  The work injury 
occurred when he was moving furniture in an office.  
Examination showed vertebral tenderness, right sciatic notch 
tenderness, decreased range of motion, and positive straight 
leg raising.  The diagnosis was herniated disc at L5-S1.  The 
report of a follow-up visit in late May 1994 showed that the 
veteran reported having no problems with his back during the 
earlier part of the year until he had moved a table at work.  
He continued to receive consistent follow-up treatment for 
his low back pain beginning in June 1994.  

Included with Dr. Schluederberg's records were medical 
records from David Cook, M.D.  Dr. Schluederberg referred the 
veteran to Dr. Cook in July 1994.  The veteran had been 
receiving physical therapy over the prior two months, but he 
continued to complain of low back pain, particularly over the 
left sacroiliac region, and into the left hip and leg.  The 
neurological examination was unremarkable.  Deep tendon 
reflexes and sensory examinations were normal other than some 
diffuse loss of pinprick over the left thigh.  It was 
indicated that the MRI was normal from a surgical standpoint; 
there was no clear evidence of a herniated disc or 
compressive lesions.  The very mild congenital stenosis was 
of no clinical significance.  Dr. Cook's conclusion was that 
the veteran had mild to moderate chronic lumbosacral strain 
that needed continued mild conservative measures.  

MRI of the lumbar spine conducted in April 1995 continued to 
show disc degeneration at L5-S1, without herniation, and 
degenerative facet arthritis at L3-4, L4-5, and L5-S1.  Dr. 
Cook again evaluated the veteran in May 1995.  It was 
indicated that this was a somewhat perplexing case.  The 
veteran was otherwise healthy but had complained of 
significant, and at times severe, low back pain for the last 
year and a half.  Dr. Cook again concluded that the 1994 and 
1995 MRIs were essentially normal.  The physical examination 
was normal except for pain to palpation or percussion over 
the lower back, which was somewhat atypical.  Dr. Cook stated 
that he was at a loss of explain the veteran's symptoms.  He 
did not fit any type of pattern, and his prolonged pain was 
somewhat atypical for lumbosacral strain.

Included with Dr. Schluederberg's records were medical 
records from Alan Levine, M.D.  Dr. Schluederberg referred 
the veteran to Dr. Levine in May 1995.  The consultation note 
indicated that the veteran had been doing well until May 1994 
when he injured his back lifting and had an episode of low 
back pain with radiation into the left lower extremity.  He 
had undergone physical therapy in May and June 1994.  In 
January and February 1995, he began having more bilateral 
buttock pain.  Nerve conduction studies showed left S1 
radiculopathy.  He was initially tried on epidural steroids, 
trigger point injections, and physical therapy.  He was 
having difficulty walking, doing his job, sitting, and 
sleeping.

Dr. Levine reviewed previous MRIs and obtained new 
roentgenograms which showed that the distance from the 
veteran's lamina to the posterior aspect of the spine was 
extremely small, consistent with congenital spinal stenosis.  
Dr. Levine suspected that the veteran's stenosis was probably 
the cause of his problems and was unsure why the lifting 
incident had "set him off."  However, perhaps the small 
amount of disc herniation had "upset his balance."  He had 
been symptomatic for a year, and his symptoms were consistent 
with congenital spinal stenosis.  

The veteran underwent decompression and L3-4 laminectomy in 
July 1995 for the congenital spinal stenosis at L3-4 and L4-
5.  An office note from Dr. Levine dated in December 1995 
indicated that the veteran was doing tremendously better.  He 
had begun rehabilitation for his back.  He had better back 
motion and less muscle spasm.  An office note from Dr. Levine 
dated in February 1996 indicated that the veteran could bend 
over and touch the floor, which was a major improvement.  It 
was recommended that he begin abdominal and back 
strengthening exercises on an aggressive basis.  Dr. 
Schluederberg indicated in a March 1996 letter that the 
veteran had chronic back pain secondary to an injury at work.

With respect to the veteran's elbow disorders, the medical 
records from Dr. Schluederberg showed several complaints of 
elbow pain beginning in September 1994.  Diagnoses were ulnar 
neuritis and medial epicondylitis.  The office note from Dr. 
Levine dated in December 1995 indicated that the veteran had 
bilateral ulnar neuritis.  X-rays of the elbows in December 
1995 showed very minimal degenerative changes. 

The RO also requested the veteran's medical records from 
Eastpoint Medical Center, but no records were received.  A 
letter to the veteran in October 1996 informed him that these 
records had been requested, but it was his responsibility to 
ensure that the records were provided. 

In November 1996, the veteran underwent another VA physical 
examination of his elbows.  He stated that he had experienced 
numbness and tingling in the fourth and fifth fingers and 
elbow pain during service, which also happened in 1994 and 
1995.  He was recently told that he had bilateral ulnar nerve 
compression.  The numbness and tingling that he experienced 
were transitory; the elbow pain was his primary complaint.  
Examination showed positive Tinel's sign for both elbows.  
The examiner concluded that the veteran had bilateral ulnar 
nerve neuropathy, which appeared to be the same condition 
that he had experienced during service.  A January 1997 
rating decision granted service connection for this 
condition, with assignment of a 10 percent disability rating 
for each elbow.

In February 1997, the veteran underwent a VA orthopedic 
examination.  He stated that he had a long history of back 
difficulties during service that began when he had a spinal 
tap.  He stated that since then, he had had chronic back pain 
that was intermittent.  This would last 2-3 days, and the 
examiner noted that the veteran's description of his pain 
indicated that it was very mild.  However, the veteran 
developed severe back pain after the work-related injury in 
1994 and was subsequently diagnosed with a herniated disc.  
He had had significant improvement since his surgery.  He no 
longer had radicular-type pain, but he continued to have pain 
in the left region of his back.  Examination of his spine 
showed no postural abnormalities or fixed deformities.  The 
musculature of the back was normal.  He had pain with range 
of motion of the back.  X-rays showed a wide laminectomy 
defect, with no evidence of spondylolysis or 
spondylolisthesis.  

The examiner's assessment was history of herniated disc with 
well-known decompression performed, now doing well.  The 
examiner stated that the veteran's history about his spinal 
injuries was very vague.  He reported occasional pain, and 
the examiner suspected that the injuries the veteran had 
sustained could be classified as lumbar strain or sprain.  
None of these injuries was significant, with the exception of 
the one incurred in his civilian job that resulted in a disc 
herniation.  This was clearly a significant injury that was 
not related to or incurred in his military service.  The 
examiner indicated one issue was whether the veteran's 
military injuries, which were vague, predisposed or caused 
him to have the severe pain.  It was the examiner's opinion 
that these were not related.  Most individuals have lumbar 
sprains and strains, which the examiner considered a 
condition of life.  The veteran most likely had these 
conditions during service.  However, it was an acute event 
that triggered his severe back pain, and this was a separate 
issue from his military service.

In May 1997, the veteran's representative filed a claim for 
an increase for his elbow disorders, including temporary 100 
percent evaluations due to recent surgery.  A letter from a 
VA physician dated in August 1997 indicated that the veteran 
had undergone surgery on his right arm in July 1997 and prior 
to that on his left arm.  The surgical records for his right 
arm indicated that he had signs of cubital tunnel syndrome on 
the right.  He had undergone surgery for similar symptoms in 
the left arm two months earlier and had done very well. 

A November 1997 rating decision, inter alia, granted 100 
percent disability ratings for each of the veteran's elbow 
disorders based on need for convalescence, with continuation 
of the previously assigned 10 percent disability ratings 
thereafter.  

A report by Joel Meshulam, M.D., dated in August 1997 
indicated that the veteran had been evaluated in June 1997 
for injuries sustained at work in May 1994.  The veteran 
reported no history of back pain prior to May 1994.  He 
admitted to several episodes of mild back pain lasting 2-3 
days during service.  He stated that he still had pain 
regularly, but not every day.  He did have stiffness and 
soreness every day.  Examination showed flattening of the 
lumbar lordosis and diffuse tenderness in the paralumbar 
muscles.  He had hesitancy and guarding with range of motion.  
Straight leg raising was weakly positive.  Reflexes were 
intact at the knees and ankles.  It was Dr. Meshulam's 
opinion that the veteran had chronic lumbar symptoms that 
were likely to be permanent.  

A report by Dr. Meshulam dated in September 1997 indicated, 
in pertinent part, that since the veteran's bilateral elbow 
surgery, he had less numbness and tingling in the hands, but 
he continued to have elbow pain that increased with use.  His 
symptoms were greater on the right than the left.  
Examination showed full range of motion of both elbows, but 
he was quite tender with resisted range of motion testing.  
There was no obvious sensory deficit.  He still had a weakly 
positive Tinel's sign over the ulnar grooves bilaterally.  
Dr. Meshulam concluded that the veteran had 14 percent 
impairment of the right arm and 12 percent impairment of the 
left arm as a result of neuropathy.

The veteran disagreed with the continuation of the 10 percent 
disability ratings assigned for his elbow disorders.  He 
stated that he continued to have elbow pain and could not 
lift anything.  He stated that his right arm was worse.  He 
submitted the report of a MRI of the right elbow conducted at 
the VA Medical Center in December 1997 due to the veteran's 
complaints of chronic pain and loss of function.  The MRI was 
consistent with post-surgical changes and degenerative 
changes at the radiohumeral joint, and there were also 
findings that may represent epicondylitis. 

In a March 1998 supplemental statement of the case, the RO, 
in pertinent part, continued the denial of service connection 
for low back strain and also denied service connection for 
disc degeneration at L5-S1, congenital spinal stenosis, and 
status post laminectomy.  In response, the veteran submitted 
a statement indicating that he started having problems with 
his back during service after the spinal tap was conducted.  
He stated that he never had back problems prior to the spinal 
tap, and he was not aware of any congenital problems prior to 
the 1995 surgery.  He argued that the military had failed to 
diagnose this condition, and if they had, he could have taken 
precautions against injuring his back any further.  He stated 
that he was treated at least 32 times during service for his 
back.

The RO obtained the veteran's VA medical records for 
treatment between November 1997 and March 1998.  Nerve 
conduction studies were performed in January 1998 due to the 
veteran's complaints of "excruciating" pain in the right 
elbow.  There was no evidence of right ulnar neuropathy, 
right cervical radiculopathy, or right carpal tunnel 
syndrome.  It was noted that he had pain over the right 
medial epicondyle.  In February 1998, he complained of 
persistent back pain with radiation down the left leg.  He 
denied any trauma and reported onset of the back pain after 
picking up a sock one month earlier.  He also complained of 
chronic bilateral elbow pain.  Examination showed muscle 
spasms in his back, especially on the left, and positive 
straight leg raising.  He was wearing elbow protectors, and 
after these were removed, he had pain to palpation over the 
epicondylar area.  He described the pain as radiating down 
the ulnar aspect of his arms and stated that the numbness had 
resolved since the surgery.  MRI of the lumbar spine in March 
1998 showed left paracentral disc herniation at L5-S1 and 
spinal canal stenosis at L2-3 and L3-4 caused by marked facet 
joint disease.

In July 1998, the veteran submitted his medical records from 
Cynthia White, M.D.  These records primarily concerned 
psychiatric treatment.  It was noted, however, that he 
continued to have problems with back pain and was taking 
several pain medications.  He was having difficulty sleeping 
because of his back and elbow pain. 

In September 1998, the veteran had a personal hearing at the 
RO.  He stated that he had back problems during service when 
he was playing football.  He argued that a spinal tap was 
done to see if he had sustained a spinal injury.  After that, 
he averaged one back problem every year to two years, either 
a strain or muscle pull.  He said that doctors had told him 
that once a person injures the back muscles, there is a 
tendency to keep injuring them.  He stated he had sought 
treatment for his back approximately 20 times during service.  
The representative noted that the veteran had had a civilian 
injury to the spine itself, and the veteran testified that he 
could tell the difference between that and the pain he now 
has that he maintains is due to the inservice muscle 
injuries. 

With respect to his elbow disorders, the veteran testified 
that he had elbow pain and numbness from the wrists to the 
elbows.  The pain occurred with pressure or use of the 
arm/wrist.  He had problems with such activities as rolling 
down a window or opening a can.  He used elbow pads to 
prevent pain that occurred when his elbows touched a surface 
and forearm braces to keep his wrists straight.  He stated 
that the surgery had alleviated the numbness in the last two 
fingers of both hands and on the outer part of the wrists, 
but he now had numbness from the wrists to the elbows.  He 
stated his activities were now limited.  



II. Legal Analysis

A.  Service connection for low back condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The medical evidence shows that the veteran is currently 
receiving treatment for chronic low back pain, and a recent 
MRI showed a herniated disc.  He underwent surgery in 1995 
for congenital spinal stenosis.  His service medical records 
did show treatment for back pain, and inservice diagnoses 
included muscle spasms and lumbar pain.  He also incurred 
injuries to the back when playing football.  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied.

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any of the veteran's current back disorders.  Contrary to his 
assertions, his service medical records did not show 
treatment for a chronic back condition.  The inservice 
treatment was for what appeared to be acute and transitory 
back disorders such as muscle spasms because (a) there is no 
evidence showing complaints of or treatment for back problems 
between 1982 and the veteran's separation from service in 
1992, and (b) the veteran has stated that his inservice back 
problems were intermittent, occurring either once a year or 
every other year, and they only lasted 2-3 days.  
Furthermore, despite the veteran's complaints now and during 
service that the back pain began with the spinal tap, his 
service medical records repeatedly showed that there was no 
organic etiology for his complaints.  It was determined to be 
a psychosomatic illness.  

The post-service medical evidence pre-dating his work injury 
in 1994 also showed that he did not incur a chronic back 
condition during service.  The VA examiner in 1992 diagnosed 
intermittent lumbar strain, and the veteran stated that he 
was asymptomatic.  In the 18 months between his separation 
from service and the work injury, the veteran sought 
treatment for back pain on four occasions.  Diagnoses 
continued to remain of an acute and transitory nature (i.e., 
acute musculoskeletal pain).  The veteran's symptoms were 
clearly of a mild nature, as evidenced by his statement in 
February 1994 that he only had backaches in the morning.

The first medical evidence showing increased complaints of 
back pain and diagnosis of chronic back disorders was after 
the veteran sustained the work-related injury in May 1994.  
Despite the veteran's extensive treatment since then, at no 
time has a medical professional rendered an opinion that any 
of his back disorders is related to his active service in any 
manner or that any disorder began in service.  In fact, the 
majority of the medical opinions of record link his back 
problems to the 1994 work injury.  The VA examiner in 1997 
concluded that none of the veteran's inservice back injuries 
were significant, and the acute work injury in 1994 triggered 
his severe back pain.

The veteran maintains that his back disorder was caused by 
his military service and that his current problems from the 
1994 spinal injury are different.  He is certainly competent 
to state that he now experiences muscle pains/spasms that are 
similar to those he had during service.  However, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own unqualified opinion.  There is no 
indication that the veteran has the medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There is no duty to assist the veteran until he has met the 
initial burden of establishing a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. Brown, 6 
Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran has at no time indicated that 
a medical professional has told him that he has a back 
disorder as a result of his military service.  

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his current back disorder to a disease or 
injury during service, the claim for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78. 

B.  Increased ratings for bilateral ulnar neuropathy

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With respect to the veteran's service-connected 
bilateral ulnar neuropathy, he has complained of having 
increased pain since the 1997 surgeries; therefore, he has 
satisfied the initial burden of presenting well-grounded 
claims.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and personal hearings in accordance with his 
requests.  There is no indication of additional medical 
records that the RO did not obtain.  Sufficient evidence is 
of record to properly rate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1998).  Disability ratings for 
diseases of the peripheral nerves are based on relative loss 
of function of the involved extremity with attention to the 
site and character of the injury, the relative impairment of 
motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120 (1998).

The veteran's service-connected disorder is that of bilateral 
ulnar neuropathy.  Complete paralysis of the ulnar nerve 
produces a "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences, loss of extension of the ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and weakened flexion of the wrist.  It is rated as 50 
percent disabling in the minor upper extremity and 60 percent 
disabling in the major upper extremity.  Severe incomplete 
paralysis in the minor upper extremity is rated as 30 percent 
disabling; moderate incomplete paralysis in the minor upper 
extremity is rated as 20 percent disabling; and mild 
incomplete paralysis in the minor upper extremity is rated as 
10 percent disabling.  Severe incomplete paralysis in the 
major upper extremity is rated as 40 percent disabling; 
moderate incomplete paralysis in the major upper extremity is 
rated as 30 percent disabling; and mild incomplete paralysis 
in the major upper extremity is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

Neuritis is characterized by loss of reflexes, sensory 
disturbances, muscle atrophy, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the involved nerve, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1998).  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referenced above is equal to that for 
moderate, incomplete paralysis.  Id.  Neuralgia is 
characterized usually by a dull and intermittent pain and is 
to be rated on the scale provided for injury of the involved 
nerve, with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (1998).

The veteran is currently assigned a 30 percent disability 
rating for his right elbow, which is his major upper 
extremity, and a 20 percent disability rating for his left 
elbow.  These evaluations are equivalent to moderate 
incomplete paralysis of each ulnar nerve.  The evidence would 
have to show severe incomplete paralysis or complete 
paralysis of the ulnar nerve in order to warrant an increased 
rating.

The veteran does not have complete paralysis of either ulnar 
nerve.  He does not have any of the symptoms described above 
indicative of paralysis of the ulnar nerve.  There is no 
objective medical evidence showing that he has any 
deformities, atrophy, weakness, inability to adduct the 
thumb, or weakened flexion of the wrist.  There is no 
indication that his complaints of numbness could reasonably 
be classified as severe, based on the fact that recent nerve 
conduction studies have shown no evidence of right ulnar 
neuropathy.  There is no objective evidence of motor loss.  

The veteran's primary complaint is of constant elbow pain 
that is, at times, excruciating.  His complaints are 
consistent with neuritis, and diagnosis of ulnar neuritis has 
been rendered.  However, as indicated above, there is no 
objective evidence of any organic changes associated with 
paralysis of the ulnar nerve.  Therefore, the maximum rating 
for his neuritis would be equal to moderate, incomplete 
paralysis, which are the currently assigned ratings.

Despite the veteran's complaints, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability from his bilateral ulnar nerve 
impairment.  Dr. Meshulam concluded that the veteran has 14 
percent impairment of the right arm and 12 percent impairment 
of the left arm.  This conclusion is consistent with the 
currently assigned disability ratings.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of increased disability ratings for the veteran's 
service-connected bilateral ulnar neuropathies.


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for right ulnar neuropathy (major) is denied.

Entitlement to a disability rating in excess of 20 percent 
for left ulnar neuropathy is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

